EXHIBIT 10.3

OFFICE LEASE

between

CRESTLINE OFFICE CENTER ASSOCIATES, LLC

a Colorado limited liability company

(as Landlord)

and

MDA HOLDINGS, INC a Georgia corporation

(as Tenant)




ARTICLE

PAGE

PRINCIPAL TERMS

1

GENERAL COVENANTS

2

RENT

2

COMPLETION OR REMODELING OF THE PREMISES

3

OPERATING EXPENSES

3

SERVICES

8

QUIET ENJOYMENT

9

DEPOSIT

9

CHARACTER OF OCCUPANCY

10

MAINTENANCE, ALTERATIONS AND REENTRY BY LANDLORD

10

ALTERATIONS AND REPAIRS BY TENANT

11

CONSTRUCTION LIENS

1l

SUBLETTING AND ASSIGNMENT

12

DAMAGE TO PROPERTY

J3

INDEMNITY TO LANDLORD

13

SURRENDER AND NOTICE

14

INSURANCE, CASUALTY AND RESTORATION OF PREMISES

14

CONDEMNATION

15

DEFAULT BY TENANT

15

DEFAULT BY LANDLORD

17

SUBORDINATION AND ATTORNMENT

17

REMOVAL OF TENANT'S PROPERTY

18

FOLDING OVER:  TENANCY MONTH-TO-MONTH

18

PAYMENTS AFTER TERMINATION

18

STATEMENT OF PERFORMANCE

18

MISCELLANEOUS

18

AUTHORITIES FOR ACTION AND NOTICE

20

BROKERAGE

22

COUNTERPARTS

22

ADDENDUM/EXHIBITS

22





1







--------------------------------------------------------------------------------

LEASE AGREEMENT




THIS LEASE, dated as of October 29, 2007 (the "Effective Date"), is by and
between CRESTLINE OFFICE CENTER ASSOCIATES LLC, a Colorado limited liability
company ("Landlord") and MDA HOLDINGS INC. a Georgia corporation ("Tenant").




WITNESSETH:




1.

PRINCIPAL TERMS. Capitalized terms, first appearing in quotations in this
Article, elsewhere in the Lease or any Exhibits, are definitions of such terms
as used in the Lease and Exhibits and shall have the defined" meaning whenever
used "BUILDING": Approximately 6 1,500 square foot office building to be
constructed on the Real Property (as hereafter defined) with an address of 7400
East Crestline Circle, Greenwood Village, CO 80111




1.1

“BUILDING”:

Approximately 61,500 square foot office building to be constructed on the Real
Property (as hereafter defined) with an address of 7400 East Crestline Circle,
Greenwood Village, CO 80111




1.2

“PREMISES”:

Approximately 7,237 rentable square feet Suite 100




1.3

“INITIAL TERM”:

Five (5) years and one (1) month.  "Commencement Date":  On or about December 1,
2007 subject to the provisions of Article 5.




"Expiration Date": the last day of the 61st full calendar month following the
Commencement Date




1.4

“BASE RENT”:

Period

 

Monthly

 

Annual Rate

Per RSF

Months 2 - 13

 

$

13,267.83

 

$

22.00*

Months 14 - 25

 

$

13,569.38

 

$

22.50

Months 26 - 37

 

$

13,870.92

 

$

23.00

Months 38 - 49

 

$

14,172.46

 

$

23.50

Months 50 - 61

 

$

14,474.00

 

$

24.00

*Provided that no uncured Event of Default occurs during the Initial Term, no
Base Rent shall be due for Month 1




1.5

OPERATING EXPENSES:

Pro Rata Share (12%) of the portion of annual Operating Expenses in excess of
the Base Operating Expenses




1.6

“DEPOSIT”:

$27,742.00




1.7

“PERMITTED USE”:

General Office Use




1.8

“GUARANTOR”:

N/A




1.9

“PARKING”:

29 spaces, of which all 20 may be uncovered spaces (based on  4 spaces per 1,000
rsf), free of charge; provided however that Tenant shall have the right to lease
up to 7 underground parking spaces (based on 1 space per 1,000 rsf) at the





2







--------------------------------------------------------------------------------

rate of $90.00 per month per space, which right must be exercised no later than
the end of the fourth (4th) month of the Initial Term, whereupon the number of
uncovered spaces to which Tenant shall be entitled shall be reduced by the
number of underground parking spaces which Tenant elects to lease




1.10

LANDLORD'S NOTICE ADDRESS:

1010 Northern Boulevard

Great Neck, New York 11021

Attention:  F. William Schmergel




With a copy to:

CRESTLINE OFFICE CENTER ASSOCIATES, LLC

7400 East Crestline Circle, Suite 125

Greenwood Village, CO 80111

Attn:  Paul Schmergel




1.11

RENT PAYMENT ADDRESS:

Crestline Office Center

P.O. Box 973363

Dallas, TX 75397-3363




1.12

LANDLORD’S TAX I.D.:

84-1500407




1.13

TENANT’S NOTICE ADDRESS:

MDA

Precommencement Address:

145 Technology Parkway

Norcross, GA 30092




Post Commencement Address:

7400 East Crestline Circle, Suite 100

Greenwood Village, CO 80111




1.14

TENANT’S TAX I.D.:

58-1761269




1.16

LANDLORD’S BROKER:

Vector Property Services, LLC




1.17

COOPERATING BROKER:

CRESA Partners




1.18

ATTACHMENTS:

[check if applicable]




x

Exhibit A – Depiction of the Premises

x

Exhibit B – Legal Description of the Real Property

x

Exhibit C – Commencement Certificate

x

Exhibit D – Rules and Regulations







2.

GENERAL COVENANTS.  Tenant covenants and agrees to pay Rent and perform the
obligations hereafter set forth and in consideration therefore Landlord leases
to Tenant the Premises as depicted on the plat attached as Exhibit A, together
with a non-exclusive right subject to the provisions hereof, to use plazas,
common areas, or other areas on the real property legally described on Exhibit B
(the “Real Property”) designated by Landlord for the exclusive or non-exclusive
use of the tenants of the Building (“Common Areas”).  The Building, Real
Property, Common Areas, and appurtenances are hereinafter collectively sometimes
called the “Building Complex”.

3.

TERM.  The Initial Term of the Lease commences at 12:01 a.m. on the Commencement
Date and terminates at 12:00 midnight on the Expiration Date (the Initial Term
together with any extensions thereof is herein referred to as the “Term”).





3







--------------------------------------------------------------------------------

4.

RENT.  Subject to the provisions below, commencing on the Commencement Date and
on the first day of each month thereafter, Tenant shall pay Base Rent in the
amount stated in Section 1.4, in advance without notice (all amounts, including
Base Rent, to be paid by Tenant pursuant to this Lease as the context requires
are sometimes referred to collectively as “Rent(s)”).  Rents shall be paid
without set off, abatement, or diminution, at the address set forth In Section
1.11, or at such other place as Landlord from time to time designates in
writing.

5.

COMPLETION OR REMODELING OF THE PREMISES.  Provisions regarding remodeling or
tenant finish work in the Premises, if any, are set forth in Article 31, below.
 “Initial Tenant Finish” means the Premises in its “as is” condition on the
Commencement Date.  Except with regard to Initial Tenant Finish, Landlord has no
obligation for the completion or remodeling of the Premises, and Tenant accepts
the Premises in its “as is” condition on the Commencement Date.  Landlord shall
notify Tenant of the pending substantial completion of the Initial Tenant
Finish; whereupon the Parties shall schedule an inspection of the Premises to be
conducted prior to the Commencement Date, at which Tenant and Landlord shall
inspect only the components of the Initial Tenant Finish (the “Inspection”) and
shall mutually agree upon items of work from the Initial Tenant Finish that are
not satisfactorily completed (The “Punch List Items”).  Landlord shall use
commercially reasonable efforts to complete or correct the Punch List Items in a
timely manner.  Notwithstanding any provision in this Lease to the contrary, the
Commencement Date and Tenant's Rent obligations will not be delayed or extended
by any delay in completion of the Initial Tenant Finish (as defined in Article
5, below) unless such delay is caused by “Net Landlord Delay”.  The term
“Landlord Delay” means any delay, other than due to Force Majeure Events),
Tenant Delay or completion of Punch List items, caused by solely by Landlord's
failure to substantially complete the Initial Tenant Finish.  All delays other
than Landlord Delay are deemed “Tenant Delay”.  “Net Landlord Delay” means the
number of days, if any, by which Landlord Delay exceeds Tenant Delay and the
Commencement Date and Tenant's rental obligations will be delayed by the number
of days equal to the number of days of Net Landlord Delay, if any.  In no event
shall the Commencement Date be extended as a result of Punch List Items.  As
soon as the Term commences, Landlord and Tenant agree to execute a commencement
agreement in the form attached as Exhibit C, setting forth the exact
Commencement Date and Expiration Date.  If during the first year of the Initial
Term, Tenant discovers a defect in the Initial Tenant Finish that (a) was not
reasonably discoverable during the Inspection; and (b) was not caused by the
actions of Tenant or anyone acting by, through or under Tenant (each a “Latent
Defect”), provided that Landlord is notified by Tenant of the Latent Defect
within, five (5) days of Tenant's discovery thereof, Landlord shall correct such
Latent Defect to the Parties reasonable satisfaction.

6.

OPERATING EXPENSES.

6.1

Definitions.  The additional terms below have the following meanings in this
Lease:

(1)

“Base Operating Expenses” means the Operating Expenses (as defined below) for
Operating Expense Year (as defined below) of 2008.

(2)

“Landlord's Accountants” means that individual or firm employed by Landlord from
time to time to keep the books and records for the Building Complex, and/or to
prepare the federal and state income tax returns for Landlord with respect to
the Building Complex, which books and records shall be certified to by a
representative of Landlord.  A1l determinations made hereunder shall be made by
Landlord's Accountants unless otherwise stated.

(3)

“Rentable Area” means 61,500 rentable square feet of space.  If there is a
significant change in the aggregate Rentable Area as a result of an addition,
partial destruction, modification to building design, or similar cause which
causes a reduction or increase in the Rentable Area on a permanent basis or, if
Landlord re-measures the Building and a change in Rentable Area occurs,
Landlord's Accountants shall make such adjustments in the computations as are
necessary to provide for such change.

(4)

“Tenant's Pro Rata Share” means the percentage set forth in. Section 1.5.  If
Tenant, at any time during the Term, leases additional space in the Building or
if the Rentable Area is adjusted, Tenant's Pro Rata Share shall be recomputed by
dividing the total rentable square footage of space then leased by Tenant
(including any additional space) by the Rentable Area and the resulting figure
shall become Tenant's Pro Rata Share.

(5)

“Operating Expense Year” means each calendar year during the Term, except that
the first Operating Expense Year begins on the Commencement Date and ends on
December 31 of such year and the last Operating Expense Year begins on January 1
of the calendar year in which this Lease





4







--------------------------------------------------------------------------------

expires or is terminated and ends on the date of such expiration or termination.
 If an Operating Expense Year is less than twelve (12) months, Operating
Expenses for such year shall be prorated.

(6)

“Operating Expenses” means all operating expenses of any kind or nature which
are in Landlord's reasonable judgment necessary, appropriate, or customarily
incurred in connection with the operation and maintenance of the Building
Complex, subject to the exclusions set forth below.  Operating Expenses include:

(a)

All real property taxes and assessments levied against the Building Complex by
any governmental or quasi-governmental authority or under any covenants,
declarations, easements or restrictions, including taxes, assessments,
surcharges, or service or other fees of a nature not presently in effect which
are hereafter levied on the Building Complex as a result of the use, ownership
or operation of the Building Complex or for any other reason, whether in lieu of
or in addition to, any current real estate taxes and assessments.  However, any
taxes which are levied on the rent of the Building Complex will be determined as
if the Building Complex were Landlord's only real property.  In no event do
taxes and assessments include any federal or state income taxes levied or
assessed on Landlord.  Expenses for tax consultants to contest taxes or
assessments are also included as Operating Expenses (all of the foregoing are
collectively referred to herein as “Taxes”).  Taxes also include special
assessments, license taxes, business license fees, business license taxes,
commercial rental taxes, levies charges, penalties or taxes, imposed by any
authority against the Premises, Building Complex or any legal or equitable
interest of Landlord.  Special assessments are deemed payable in such number of
installments permitted by law, whether or not actually so paid, and include any
applicable interest on such installments.  Taxes (other than special
assessments) are computed on an accrual basis based on the year in which they
are levied, even though not paid until the following Operating Expense Year;

(b)

Costs of supplies, including costs of relamping and replacing ballasts in all
Building standard tenant lighting;

(c)

Costs of energy for the Building Complex, including costs of propane, butane,
natural gas, steam, electricity, solar energy and fuel oils, coal or any other
energy sources;

(d)

Costs of water and sanitary and storm drainage services;

(e)

Costs of janitorial and security services;

(f)

Costs of general maintenance, repairs, and replacements including costs under
HVAC and other mechanical maintenance contracts; and repairs and replacements of
equipment used in maintenance and repair work;

(g)

Costs of maintenance, repair and replacement of landscaping;

(h)

Insurance premiums for the Building Complex, including all-risk or multi-peril
coverage together with loss of rent endorsement; the part of any claim paid
under the deductible portion of any insurance policy carried by Landlord; public
liability insurance; and any other insurance carried by Landlord on any
component parts of the Building Complex;

(i)

All labor costs, including wages, costs of worker's compensation insurance,
payroll taxes, fringe benefits, including pension, profit-sharing and health,
and legal fees and other costs incurred in resolving any labor dispute;

(j)

Professional building management fees, costs and expenses, including costs of
office space and storage space required by management for performance of its
services;

(k)

Legal, accounting, inspection, and other consulting fees (including fees for
consultants for services designed to produce a reduction in Operating Expenses
or improve the operation, maintenance or state of repair of the Building
Complex);

(l)

Costs of capital improvements and structural repairs and replacements to the
Building Complex to conform to changes subsequent to the date of issuance of the
shell and core certificate of occupancy for the Building in any Applicable Laws
(herein “Required Capital Improvements”); and the costs of any capital
improvements and structural repairs and replacements designed primarily to
reduce Operating Expenses (herein “Cost Savings Improvements”).  Expenditures
for Required





5







--------------------------------------------------------------------------------

Capital Improvements and Cost Savings Improvements will be amortized at a market
rate of interest over the useful life of such capital improvement (as determined
by Landlord's Accountants); however, the amortized amount of any Cost Savings
Improvement in any year will be equal to the estimated resulting reduction in
Operating Expenses; and

(m)

Costs incurred for Landlord's Accountants including costs of any experts and
consultants engaged to assist in making the computations;

“Operating Expenses” do not include:

(i)

Costs of work, including painting and decorating, which Landlord performs for
any tenant other than work of a kind and scope which Landlord is obligated to
furnish to all tenants whose leases contain a rental adjustment provision
similar to this one;

(ii)

Costs of repairs or other work occasioned by fire, windstorm or other insured
casualty to the extent of insurance proceeds received;

(iii)

Leasing commissions, advertising expenses and other costs incurred in leasing
space in the Building;

(iv)

Costs of repairs or rebuilding necessitated by condemnation;

(v)

Interest on borrowed money or debt amortization, except as specifically set
forth above;

(vi)

Depreciation on the Building Complex

(vii)

Costs of repair or replacement made necessary by fire, other casualty, or
exercise of the right of eminent domain to the extent that Landlord receives
insurance proceeds or condemnation awards;

(viii)

Advertising and other promotional costs and expenses, attorneys' fees, costs and
disbursements and other expenses incurred in negotiating or executing leases or
in resolving disputes with other tenants, other occupants, or other prospective
tenants or occupants of the Building Complex or any portion thereof, collecting
rents or otherwise enforcing leases of other tenants of the Building Complex or
any portion thereof;

(ix)

Costs and expenses of special services rendered to particular tenants of the
Building Complex or any portion thereof or that exclusively benefit another
tenant or tenants of the Building Complex or any portion thereof, including,
without limitation, costs of tenant installations, decorating expenses,
redecorating expenses or constructing improvements or alterations to any tenant
space, and the cost of any janitorial cleaning service or security services
provided to other tenants which exceed the standard of that provided to Tenant;

(x)

Costs of electrical energy furnished and metered directly to and required to be
paid by tenants of the Building Complex or any portion thereof or for which
Landlord is reimbursed by tenants as additional rental over and above any such
tenant's base rental or pass through of operating costs;

(xi)

Except for the amortization of the cost of capital investment items which are
primarily for the purpose of reducing Operating Expenses, Operating Expenses
shall include no cost or expenditure that would be classified as a capital
expense under generally accepted accounting principles consistently applied (all
such capital expenditures which are primarily for the purpose of reducing
Operating Expenses shall be amortized over the useful life of the capital
improvement, as determined in accordance with generally accepted accounting
principles consistently applied, but in no event to extend beyond the reasonable
life of the Building, and the amount to be included in Operating Expenses in any
calendar year shall be the lesser of (a) the amortized amount, determined in
accordance with the foregoing, or (b) the actual or, if not reasonably
obtainable, the reasonably estimated reduction in Operating Expenses resulting
from the capital improvement during the same calendar year;

(xii)

Depreciation, amortization and other non cash Items;





6







--------------------------------------------------------------------------------

(xiii)

Costs and expenses incurred by Landlord for which Landlord is actually
reimbursed by parties other than tenants of the Building Complex, including,
without limitation, insurance proceeds;

(xiv)

Costs and expenses attributable to the initial construction of the any
improvement in the Building Complex (including correcting initial construction
defects);

(xv)

Overhead and profit increment paid to subsidiaries or affiliates of Landlord for
services on or to the Building Complex or any portion thereof, to the extent
that the costs of such services exceed the costs of comparable services rendered
by unrelated entities;

(xvi)

Finance and debt service fees for the Building Complex or any portion thereof
and rental under any ground or underlying lease or leases for the Building
Complex or any portion thereof,




(xvii)

Landlord's general overhead except as it directly relates to the operation,
management, maintenance, repair and security of the Building;

(xviii)

Any compensation paid to clerks, attendants or other persons in commercial
concessions operated by Landlord;

(xix)

Costs and expenses for items and services for which Tenant reimburses Landlord
or pays third persons, to the extent of such reimbursement or payment;

(xx)

Costs, fines or penalties incurred due to violations by Landlord of any
governmental rule or authority, other than any such cost, fine or penalty (not
otherwise paid by Tenant) incurred due to any violation caused by any act or
omission of Tenant, its employees or agents;

(xxi)

Costs of wages, salaries, or other compensation paid to any executive employees
of Landlord above the grade of “Property Manager” or paid to employees of
Landlord who are not employed full time, on site at the Building Complex;
provided, however, if an employee of Landlord works on several buildings within
the area, including the Building, the costs and expenses connection with such
employee shall be allocated among such buildings by Landlord in accordance with
reasonable and consistent criteria;

(xxii)

Costs and expenses incurred in leasing air conditioning systems, elevators or
other equipment ordinarily considered to be of a capital nature, except for the
component of any such equipment rental representing reasonable charges for
maintenance of such items;

(xxiii)

Any costs or expenses incurred in compliance with new or revised federal or
state laws or municipal ordinances, or codes or regulations promulgated under
any of the same, requiring modification only to any areas of the Building leased
to any tenant, including Tenant;

(xxiv)

Any expenses for repairs or maintenance which are covered by warranties and
service contracts, to the extent such maintenance and repairs are made at no
cost to Landlord;

(xxv)

Any costs representing any amount paid for services and materials to a related
person, firm, or entity to the extent such amount exceeds the amount that would
be paid for such services or materials at the then existing market rates to an
unrelated person, firm or corporation;

(xxvi)

The cost of overtime or other incremental/additional expenses made necessary by
reason of Landlord's defaults under this Lease;

(xxvii)

Any amounts payable by Landlord by way of indemnity or for damages or which
constitutes a fine or penalty, including interest or penalties for any late
payment;

(xxviii)

Repairs, alterations, and general maintenance paid by proceeds of insurance and
repairs necessitated by violations of law in effect as of the date of the Lease;

(xxix)

Repairs, alterations, and general maintenance necessitated by the negligence or
willful misconduct of Landlord or its agents, employees, or contractors or
repairs, alterations, and general maintenance necessitated by the negligence or
willful misconduct of any other tenant





7







--------------------------------------------------------------------------------

or occupant of the Building Complex or of any of their respective agents,
employees, contractors, invitees, or licensees; or

(xxx)

Costs and expenses associated with any health, athletic or recreational club of
the Building Complex.

To the extent that employees, utilities or other services or costs are
attributable to the Building and other buildings on a common basis or are
provided for Common Areas, such Operating Expenses shall be reasonably prorated
by Landlord to reflect costs to be allocated hereunder to the Building.  If any
lease entered into by Landlord with any tenant in the Building is on a so-called
“net” basis, or provides for a separate basis of computation for any Operating
Expenses with respect to its leased premises, Landlord's Accountants may modify
the computation of Base Operating Expenses, Rentable Area, and Operating
Expenses for a particular Operating Expense Year to eliminate or modify any
expenses which are paid for in whole or in part by such tenant.  If the Rentable
Area is not fully occupied during any particular Operating Expense Year,
Landlord’s Accountants may adjust those Operating Expenses which are affected by
occupancy for the particular Operating Expense Year to reflect 100% occupancy.
 Furthermore, in making any computations contemplated hereby, Landlord’s
Accountants may make such other modifications to the computations as are
required in their judgment to achieve the intention of the parties hereto.

6.2

Additional Payment.  If any increase occurs in Operating Expenses for any
Operating Expense Year during the Term in excess of the Base Operating Expenses,
Tenant shall pay Landlord Tenant's Pro Rata Share of the amount of such increase
(less Estimated Payments, if any, previously made by Tenant for such year).

6.3

Estimated Payments.  During each Operating Expense Year beginning with the first
month of the second Operating Expense Year and continuing each month thereafter
throughout the Term, Tenant shall pay Landlord, at the same time as Base Rent is
paid, an amount equal to 1/12 of Landlord’s estimate of Tenant’s Pro Rata Share
of any projected increases in Operating Expenses for the particular Operating
Expense Year in excess of Base Operating Expenses (“Estimated Payment”).

6.4

Annual Adjustments.

(1)

Following the end of each Operating Expense Year, including the first Operating
Expense Year, Landlord shall submit to Tenant a statement setting forth the
exact amount of Tenant’s Pro Rata Share of the increase, if any, of the
Operating Expenses for the Operating Expense Year just completed over the Base
Operating Expenses.  Beginning with the statement for the second Operating
Expense Year, each statement shall set forth the difference, if any, between
Tenant’s actual Pro Rata Share of the increase in Operating Expenses for the
Operating Expense Year just completed and the estimated amount for such
Operating Expense Year.  Each statement shall also set forth file projected
increase, if any, in Operating Expenses for the new Operating Expense Year over
Base Operating Expenses and the corresponding increase or decrease in Tenant’s
monthly Rent for such new Operating Expense Year above or below the Rent paid by
Tenant for the immediately preceding Operating Expense Year.

(2)

To the extent that Tenant’s Pro Rata Share of the increase in Operating Expenses
for the period covered by a statement is different from the Estimated Payment
during the Operating Expense Year just completed, Tenant shall pay Landlord the
difference within 30 days following receipt by Tenant of the statement or
receive a credit against the next due Rent, as the case may be.  Until Tenant
receives a statement, Tenant's Estimated Payment for the new Operating Expense
Year shall continue to be paid at the prior Estimated Payment, but Tenant shall
commence payment of Rent based on the new Estimated Payment beginning on the
first day of the month following the month in which Tenant receives the
statement.  Tenant shall also pay Landlord or deduct from the Rent, as the case
may be, on the date required for the first payment, as adjusted, the difference,
if any, between the Estimated Payment for the new Operating Expense Year set
forth in the statement and the Estimated Payment actually paid during the new
Operating Expense Year.  If, during any Operating Expense Year, there is a
change in the information on which Tenant is then making its Estimated Payments
so that the prior estimate is no longer accurate, Landlord may revise the
estimate and there shall be such adjustments made in the monthly Rent on the
first day of the month following notice to Tenant as shall be necessary by
either increasing or decreasing, as the case may be, the amount of monthly Rent
then being paid by Tenant for the balance of the Operating Expense Year.

6.5

Miscellaneous.  In no event will any decrease in Rent pursuant to any provision
hereof result in a reduction of Rent below the Base Rent.  Delay by Landlord in
submitting any statement for any Operating Expense Year does not affect the
provisions of this Section or constitute a waiver of





8







--------------------------------------------------------------------------------

Landlord’s rights for such Operating Expense Year or any subsequent Operating
Expense Years.

6.6

Dispute. If Tenant disputes an adjustment submitted by Landlord or a proposed
increase or decrease in the Estimated Payment, Tenant shall give landlord notice
of such dispute within 30 days after Tenant’s receipt of the adjustment.  If
Tenant does not give Landlord timely notice, Tenant waives its right to dispute
the particular adjustment.  If Tenant timely objects, Tenant may engage its own
certified public accountants (“Tenant’s Accountants”) to verify the accuracy of
the statement complained of or the reasonableness of the estimated increase or
decrease.  The person conducting the examination on behalf of Tenant shall enter
into a confidentiality agreement satisfactory to Landlord.  If Tenant’s
Accountants determine that an error has been made, Landlord’s Accountants and
Tenant’s Accountants shall endeavor to agree upon the matter, failing which such
matter shall be submitted to an independent certified public accountant selected
by Landlord, with Tenant’s reasonable approval, for a determination which will
be conclusive and binding upon Landlord and Tenant.  All costs incurred by
Tenant for Tenant’s Accountants shall be paid for by Tenant unless Tenant’s
Accountants disclose an error, acknowledged by Landlord’s Accountants (or found
to have occurred through the above independent determination), of more than, ten
percent (10%) in the computation of the total amount of Operating Expenses, in
which event Landlord shall pay the reasonable costs incurred by Tenant to obtain
such audit.  Notwithstanding the pendency of any dispute, Tenant shall continue
to pay Landlord the amount of the Estimated Payment or adjustment determined by
Landlord’s Accountants until the adjustment has been determined to be incorrect.
 If it is determined that any portion of the Operating Expenses were not
properly chargeable to Tenant, then Landlord shall promptly credit or refund the
appropriate sum to Tenant.

7.

SERVICES.

7.1

Subject to the provisions below, Landlord agrees, without charge, in accordance
with standards of other similar first class, multi-tenant office buildings in
the metropolitan Denver, Colorado area:  (1) to furnish running water at (a)
those points of supply for general use of tenants of the Building, and (b) to
the “kitchenette” area within, the Premises (provided that there is no excessive
water use therein); (2) during Ordinary Business Hours to furnish, the interior
Common Areas heated or cooled air (as applicable), electrical current,
janitorial services, and maintenance; (3) during Ordinary Business Hours,
subject to Force Majeure Event(s), to furnish heated or cooled air to the
Premises for standard office use to the extent required in order to keep the
temperature in the Premises within the range from 68 degrees Fahrenheit to 75
degrees Fahrenheit, subject to Force Majeure Event(s) and provided the
recommendations of Landlord’s engineer regarding occupancy and use of the
Premises are complied with by Tenant, to provide, during Ordinary Business
Hours, the general use of passenger elevators for ingress and egress to and from
the Premises (at least one such elevator shall be available at all times except
in the case of emergencies or repair); (5) to provide janitorial services for
the Premises to the extent of the Initial Tenant Finish (including window
washing of the outside of exterior windows); and (6) to cause electric current
to be supplied to the Premises for Tenant’s Standard Electrical Usage (items (1)
through (6) are collectively called “Services”). “Tenant's Standard Electrical
Usage” means electricity for normal office purposes including fluorescent and
incandescent lighting (including task and task ambient lighting systems) and for
normal office equipment, including duplicating (reproduction) machines and
personal computers (provided they do not require any additional voltage, special
electrical or HVAC requirements beyond the systems existing in the Premises),
and internal communications systems.  “Ordinary Business Hours” means 8:00 a.m.
to 6:00 p.m. Monday through Friday and 9:00 a.m. to 12:00 p.m. on Saturdays,
Legal Holidays excepted,  “Legal Holidays” mean New Year's Day, Martin Luther
King Day, Presidents’ Day, Memorial Day, Independence Day, Labor Day,
Thanksgiving Day, Christmas Day, and such other national holidays hereafter
established by the United States Government.

7.2

“Excess Usage” means any usage of electricity (1) during other than Ordinary
Business Hours; (2) in an amount in excess of Tenant’s Standard Electrical
Usage; or (3) for Special Equipment or for standard HVAC services during other
than Ordinary Business Hours.  “Special Equipment” means (a) any equipment
consuming more than 0.5 kilowatts at rated capacity, (b) any equipment requiring
a voltage other than 120 volts, single phase, or (c) equipment that requires the
use of self-contained HVAC units.  If Tenant desires Excess Usage, Landlord will
use reasonable efforts to supply the same.  Tenant shall reimburse Landlord for
all Landlord’s costs of providing services for Excess Usage, including costs for
materials, additional wear and tear on equipment, utilities, and labor
(including fringe and overhead costs).  Computation of such costs will be made
by Landlord's engineer, based on his engineering survey of Tenant’s Excess
Usage.  Tenant shall also reimburse Landlord for all costs of supplementing the
Building HVAC System and/or extending or supplementing any electrical service,
as Landlord determines is necessary, as a result of Tenant’s Excess Usage.
 Prior to installation or use of Special Equipment or operation of the Premises
for extended hours on an ongoing basis, Tenant shall notify Landlord of such
intended installation or use and obtain Landlord’s consent.  Not less than 48
hours prior





9







--------------------------------------------------------------------------------

notice shall be given Landlord of Tenant’s request for such services.  Tenant
may request that Landlord install at Tenant’s cost a check meter and/or flow
meter to determine the cost of Tenant’s Excess Usage.  Tenant shall also pay the
cost of replacing light bulbs and/or tubes and ballast used in al1 lighting in
the Premises other than that provided by Landlord to all tenants of the
Building.

7.3

If Tenant requires janitorial services other than those included as standard
Services, Tenant shall separately pay for such services monthly upon billings by
Landlord, or Tenant shall, at Landlord’s option, separately contract for such
services with the same company used by Landlord to furnish janitorial services
to the Building.

7.4

Landlord may discontinue, reduce, or curtail Services (either temporarily or
permanently) when necessary due to accident, repairs, alterations, strikes,
lockouts, Applicable Laws, or any other happening beyond Landlord’s reasonable
control.  Landlord is not liable for damages to Tenant or any other party as a
result of any interruption, reduction, or discontinuance of Services (either
temporary or permanent) nor shall the occurrence of any such event be construed
as an eviction of Tenant, cause or permit an abatement, reduction or setoff of
Rent, or operate to release Tenant from Tenant’s obligations,

7.5

Tenant shall promptly notify Landlord of any accidents or defects in the
Building of which Tenant becomes aware, including defects in pipes, electric
wiring, and HVAC equipment, and of any condition which may cause injury or
damage to the Building or any person or property therein.

8.

QUIET ENJOYMENT.  So long as an Event of Default does not exist, Tenant is
entitled to the quiet enjoyment and peaceful possession of the Premises subject
to the provisions of this Lease.  Landlord shall under no circumstances be held
responsible for restriction or disruption of access to the Building from public
streets caused by construction work or other actions taken by or on behalf of
governmental authorities, or for actions taken by other tenants (their
employees, agents, visitors, contractors or invitees), or any other cause not
entirely within Landlord’s direct control, and same shall not constitute a
constructive eviction of Tenant nor give rise to any right or remedy of Tenant
against Landlord of any nature or kind.  This covenant of quiet enjoyment is in
lieu of any covenant of quite enjoyment provided or implied by law, and Tenant
expressly waives any such other covenant of quiet enjoyment to the extent
broader than the covenant contained in this Article.

9.

DEPOSIT.  Tenant has deposited with Landlord the sum specified in Section 1.6
hereof as a security deposit, receipt of which is hereby acknowledged.  The
Deposit shall be held by Landlord without liability for interest as security for
the faithful performance by Tenant of all of the terms of this Lease to be
observed and performed by Tenant.

9.1

USE AND RETURN OF DEPOSIT.  If any of the Rents herein reserved to Landlord
shall be overdue and unpaid or should Landlord makE payments on behalf of the
Tenant, or Tenant shall fail to perform any of the terms of this Lease, then
Landlord may, at its option and without prejudice to any other remedy which
Landlord may have on account thereof appropriate and apply the entire Deposit
(or so much thereof as may be necessary to compensate Landlord) toward the
payment of Rent or other charges due Landlord, or loss or damage sustained by
Landlord due to such breach on the part of Tenant.  Tenant shall forthwith upon
demand restore the Deposit to the original sum deposited.  Should Tenant comply
with all of said terms and promptly pay all of the Rents as they fall due, the
Deposit shall be returned in. full to Tenant at the end of the term.

9.2

BANKRUPTCY.  In the event of bankruptcy or other debtor-creditor proceedings
against Tenant, the Deposit shall be deemed to be applied first to the payment
of Rent and other charges due Landlord for all periods prior to filing of such
proceedings.

9.3

TRANSFER OF DEPOSIT.  Landlord may deliver the funds deposited hereunder by
Tenant to the purchaser of Landlord's interest in the Premises in the event that
such interest be sold and thereupon, provided that the new owner of Landlord's
interest in the Premises acknowledges receipt of the Deposit, and agrees, in
writing, to assume Landlord's obligations in this Article 9.  Landlord shall be
discharged from any further liability with respect to the Deposit, and this
provision shall also apply to any subsequent transferees.  Landlord may
accomplish such transfer by giving the purchaser a credit against the purchase
price or obligating the purchaser to be liable for the Deposit in the sale
documents.

10.

CHARACTER OF OCCUPANCY.  Tenant shall occupy the Premises for the Permitted Use
and for no other purpose, and use it in a careful, safe, and proper manner and
pay on demand for any damage to the Premises caused by misuse or abuse by
Tenant, Tenant's agents or employees, or any other person entering upon the
Premises under express or implied invitation of Tenant (collectively, "Tenant's
Agents").  





10







--------------------------------------------------------------------------------

Tenant, at Tenant's expense, shall comply with all applicable federal, state,
city, quasi govemmental and utility provider laws, codes, rules, and regulations
now or hereafter in effect ("Applicable Laws") which impose any duty upon
Landlord or Tenant with respect to the occupation or alteration of the Premises.
 Tenant shall not commit or permit waste or any nuisance on or in the Premises.
 Tenant agrees not to store, keep, use, sell, dispose of or offer for sale in,
upon or from the Premises any article or substance prohibited by any insurance
policy covering the Building Complex nor shall Tenant keep, store, produce or
dispose of on, in or from the Premises or the Building Complex any substance
which may be deemed an infectious waste or hazardous substance under any
Applicable Laws, except customary office and cleaning supplies.  Landlord has
received no notification from any governmental authority that hazardous
substances (as defined under U.S. federal environmental laws) have been stored
or generated at, released or discharged from or are present in the Premises in
violation of applicable law.  Notwithstanding the foregoing, if, during the
Initial Term, it is discovered and established to Landlord's reasonable
satisfaction that (a) hazardous materials (as defined under U.S. federal law)
are present in the Premises in amounts and a manner that violates applicable law
(the "Violating Substances"), and (2) the Violating Substances were present in
the Premises on or prior to the Effective Date; Landlord shall bear the
reasonable cost of the removal of the Violating Substances and none of the cost
thereof shall be included in Tenant's Pro Rata Share.

11.

MAINTENANCE. ALTERATIONS AND REENTRY BY LANDLORD.

11.1

Landlord will (i) make repairs and replacements to HVAC, mechanical, life safety
and electrical systems in. the Premises (to the extent such systems are Building
standard) deemed necessary by Landlord for normal operations of the Building
Complex; and (ii) provide upkeep, maintenance, and repairs to all Common Areas.
 Except as provided in this Section or otherwise expressly required in this
Lease, Landlord is not required to make improvements or repairs to the Premises
during the Term.

11.2

Landlord or Landlord's agents may at any time enter the Premises (upon
reasonable prior notice, except in emergency situations) for examination and
inspection, or to perform, if Landlord elects, any obligations of Tenant which
Tenant fails to perform or such cleaning, maintenance, janitorial services,
repairs, replacements, additions, or alterations as Landlord deems necessary for
the safety, improvement, or preservation of the Premises or other portions of
the Building Complex or as required by Applicable Laws.  Landlord or Landlord's
agents may also show the Premises to prospective purchasers and Mortgagees, at
any time, and from time to time; and to prospective tenants during the last nine
(9) months of the Initial Term (unless Tenant properly exercises its renewal
option, as set forth in Article 36, below), in which event Landlord and
Landlord's agents shall not have the right to show the Premises to prospective
tenants until the last nine (9) months of the Renewal Period (as defined in
Article 35, below).  Notwithstanding the forgoing, if an Event of Default
exists, Landlord may show the Premises to prospective tenants at any time, and
from time to time.  Any such reentry does not constitute an eviction or entitle
Tenant to abatement of Rent.  Landlord may make such alterations or changes in
other portions of the Building Complex as Landlord desires so long as such
alterations and changes do not unreasonably interfere with Tenant's occupancy of
the Premises.  Landlord may use the Common Areas and one or more street
entrances to the Building Complex as may be necessary in Landlord's judgment to
complete such work.

12

ALTERATIONS AND REPAIRS BY TENANT.

12.1

Tenant shall not make any alterations to the Premises during the Term, including
installation of equipment or machinery which requires modifications to existing
electrical outlets or increases Tenant's usage of electricity beyond Tenant's
Standard Electrical Usage (collectively "Alterations") without in each instance
first obtaining the written consent of Landlord, which shall not be unreasonably
withheld or delayed.  Landlord's consent or approval of the plans,
specifications and working drawings for any Alterations shall not constitute any
warranty or representation by Landlord (and shall not impose any liability on
Landlord) as to their completeness, design sufficiency, or compliance with
Applicable Laws.  Tenant shall at its cost:  pay all engineering and design
costs incurred by Landlord as to all Alterations, obtain all governmental
permits and approvals required, and cause all Alterations to be completed in
compliance with Applicable Laws and requirements of Landlord's insurance.  All
such work relating to Alterations shall be performed in a good and workmanlike
manner, using new materials and equipment at least equal in quality to the
Initial Tenant Finish.  All Alterations repair and maintenance work performed by
Tenant shall be done at Tenant's expense by Landlord's employees or, with
Landlord's prior consent and subject to any conditions imposed by Landlord, by
other persons requested by Tenant; however, if such work is not performed by
Landlord's employees, Tenant shall pay Landlord a reasonable supervisory fee
upon receipt of an invoice.  If Landlord authorizes such persons to perform
work, Tenant shall deliver to Landlord prior to commencement certificates issued
by insurance companies qualified to do business in the state in which the
Premises are located, evidencing that worker's compensation, public liability
insurance, and property damage insurance (in amounts, with companies and on
forms satisfactory to Landlord) are in force and maintained by all





11







--------------------------------------------------------------------------------

contractors and subcontractors engaged to perform such work.  All liability
policies shall name Landlord, Building Manager, and Mortgagee as additional
insureds.  Each certificate shall provide that the insurance may not be
cancelled or modified without 10 days' prior written notice to Landlord and
Mortgagee.  Landlord also has the right to post notices in the Premises in
locations designated by Landlord stating that Landlord is not responsible for
payment for such work and containing such other information as Landlord deems
necessary.  All such work shall be performed in a manner which does not
unreasonably interfere with Landlord or other tenants of the Building, or impose
additional expense upon Landlord in the operation of the Building Complex.
 Notwithstanding the foregoing, and without modifying or otherwise limiting the
provisions of this Section 12.1, Landlord's consent shall not be required for
any Alteration that is solely of a cosmetic nature and that (a) is not visible
from outside the Premises, (b) will not affect the systems and/or structure of
the Building, (c) is solely at the expense of Tenant, and (d) cost of which is
$25,000.00 or less.

12.2

Tenant shall keep the Premises and Landlord Furniture (as defined in Article 31,
below) in as good order, condition, and repair and in an orderly state, as on
the Commencement Date, loss by fire or other casualty or ordinary wear excepted.

12.3

All Alterations, including partitions, paneling, carpeting, drapes or other
window coverings, and light fixtures (but excluding Tenant Furniture) are deemed
a part of the real estate and the property of Landlord and remain upon and be
surrendered with the Premises at the end of the Term, whether by lapse of time
or otherwise.  "Tenant Furniture" shall mean movable office furniture not
attached to the Building that is (a) brought into the Premises by Tenant and (b)
not Landlord Furniture (as defined in Article 36, below).  Notwithstanding the
foregoing, at Landlord's discretion, Landlord may require the Tenant, at
Tenant's sole cost and expense to remove cable installed by Tenant, whereupon
Tenant, at Tenant's sole cost and expense shall repair any damage caused to the
Premises or the Building by such removal

13.

CONSTRUCTION LIENS.  Tenant shall pay for all work done on the Premises by
Tenant or at its request (other than the Initial Tenant Finish) of a character
which may result in liens on Landlord's or Tenant's interest and Tenant will
keep the Premises free of all construction liens, and other liens on account of
such work.  Tenant indemnifies, defends, and saves Landlord and all Mortgagees
harmless from all liability, loss, damage, or expenses, including attorneys'
fees, on account of any claims of laborers, materialmen or others for work
performed or for materials or supplies furnished to Tenant or persons claiming
under Tenant.  If any lien is recorded against the Premises or Building or any
suit affecting title thereto is commenced as a result of such work, or supplying
of materials, Tenant shall cause such lien to be removed of record within 5 days
after notice from Landlord.  If Tenant desires to contest any claim, Tenant must
furnish Landlord adequate security of at least 150% of the amount of the claim,
plus estimated costs and interest and, if a final judgment establishing the
validity of any lien is entered, Tenant shall immediately pay and satisfy the
same.  If Tenant fails to proceed as aforesaid, Landlord may pay such amount and
any costs, and the amount paid, together with reasonable attorneys' fees
incurred, shall be immediately due Landlord upon notice.

14.

SUBLETTING AND ASSIGNMENT.

14.1

Tenant shall not sublet any part of the Premises nor assign or otherwise
transfer this Lease or any interest herein (sometimes referred to as "Transfer,"
and the subtenant or assignee may be referred to as “Transferee”) without the
consent of Landlord first being obtained, which consent will not be unreasonably
withheld provided that:  (1) Tenant complies with the provisions of Section
14.4; (2) Landlord declines to exercise its rights under Section 14.3; (3) the
Transferee is engaged in a business and the portion of the Premises will be used
for the Permitted Use in a manner which is in keeping with the then standards of
the Building and does not conflict with any exclusive use rights granted to any
other tenant of the Building Complex; (4) the Transferee has reasonable,
financial worth in light of the responsibilities involved; (5) an Event of
Default does not exist at the time Tenant makes its request; (6) the Transferee
is not a governmental or quasi-governmental agency; (7) the Transferee is not a
tenant or currently negotiating a lease with Landlord in the Building Complex,
and provided that Landlord controls sufficient available space in the Building
Complex to accommodate such Transferee; and (8) the rent to be paid by the
Transferee is not less than the Rent paid by Tenant for such space and is not
less than 50% of the rental rate then being offered by Landlord for similar
space in the Building.  Transfer includes a sale by Tenant of substantially all
of its assets or stock if Tenant is a publicly traded corporation, a merger of
Tenant with another corporation, the transfer of 50% or more of the stock in a
corporate tenant whose stock is not publicly traded, or transfer of 50% or more
of the beneficial ownership interests in a partnership or limited liability
company tenant.

14.2

Following any Transfer in accordance with this Article 14, Landlord may, after
default by Tenant, collect rent from the Transferee or occupant and apply the
net amount collected to the Rent, but no Transfer or collection will be deemed
an acceptance of the Transferee or occupant as Tenant or





12







--------------------------------------------------------------------------------

release Tenant from its obligations.  Consent to a Transfer shall not relieve
Tenant from obtaining Landlord's consent to any other Transfer.  Notwithstanding
Landlord's consent to a Transfer, Tenant shall continue to be primarily liable
for its obligations.  If Tenant collects any rent or other amounts from a
Transferee in excess of the Rent for any monthly period, Tenant shall pay
Landlord the excess monthly, as and when received.

14.3

Notwithstanding the above, if Tenant requests Landlord's consent to sublet 25%
or more of the Premises, Landlord may refuse to grant such consent in its sole
discretion and terminate this Lease as to the portion of the Premises with
respect to which such consent was requested; provided, however, if Landlord does
not consent and elects to terminate the Lease as to such portion, Tenant may
within 15 days after notice from Landlord to this effect withdraw Tenant's
request for consent.  If such termination occurs, it shall be effective on the
date designated in a notice from Landlord and shall not be more than 30 days
following such notice.

14.4

Tenant must notify Landlord at least 60 days prior to the desired date of the
Transfer ("Tenant's Notice").  Tenant's Notice shall describe the portion of the
Premises to be transferred and the terms and conditions.  Landlord has, without
obligation, 30 days following receipt of Tenant's Notice to sublet the space on
Tenant's behalf or to exercise its rights pursuant to Section 14.3 if Tenant's
Notice discloses that 25% or more of the Premises is involved.  If the space
covered by Tenant's Notice is subleased by Landlord, rent and other sums due
from the subtenant will be paid to Tenant directly and Landlord has no
responsibility for the performance by such subtenant of its obligations under
its sublease with Tenant.  If Landlord is unwilling or unable to locate a
subtenant (and, if applicable, declines to exercise its rights under Section
14.3), Landlord will notify Tenant not later than 60 days after receipt of
Tenant's Notice and Tenant shall be free to sublet the specified portion of the
Premises to any third party on terms substantially identical to those described
in Tenant's Notice, subject to Landlord's consent as set forth above.  If Tenant
does not sublet such portion of the Premises within 60 days following Landlord's
notice to Tenant, Tenant must reoffer the Premises to Landlord in accordance
with the provisions hereof prior to subleasing to a third party.

14.5

All documents utilized by Tenant to evidence a Transfer are subject to approval
by Landlord.  Tenant shall pay Landlord's expenses, including reasonable
attorneys' fees, of determining whether to consent and in reviewing and
approving the documents.  Tenant shall provide Landlord with such information as
Landlord reasonably requests regarding a proposed Transferee, including
financial information.

14.6

If a trustee or debtor in possession in bankruptcy is entitled to assume control
over Tenant's rights under this Lease and assigns such rights to any third party
notwithstanding the provisions hereof, the rent to be paid by such party shall
be increased to the current Base Rent (if greater than that being paid for the
Premises) which Landlord charges for comparable space in the Building as of the
date of such third party's occupancy.  If Landlord is entitled under the
Bankruptcy Code to “Adequate Assurance” of future performance of this Lease, the
parties agree that such term includes the following:

(1)

Any assignee shall have a net worth that is satisfactory to Landlord in its sole
discretion.

(2)

The assignee must assume and agree to be bound by the provisions of this Lease.

15.

DAMAGE TO PROPERTY.  Tenant agrees Landlord is not liable for any injury or
damage, either proximate or remote, occurring through or caused by fire, water,
steam, or any repairs, alterations, injury, accident, or any other cause to (a)
the Premises, (b) any portion of the Landlord Furniture or (c) any furniture,
fixtures, Tenant improvements, or other personal property of Tenant kept or
stored in the Premises, or in other parts of the Building Complex ("Tenant's
Personal Property"), whether by reason of the negligence or default of Landlord,
other occupants, any other person, or otherwise; and the keeping or storing of
all property of Tenant in the Premises and Building Complex is at the sole risk
of Tenant.  Notwithstanding the foregoing, and subject to Sections 18.6 and
27.14, below, Landlord shall be liable for injury or damage to the Premises and
Landlord Furniture (but not to the Tenant's Personal Property) to the extent
that such injury or damage is caused solely and exclusively by Landlord's GN
Liability (as hereinafter defined).  "Landlord's GN Liability" means injury or
damage caused by the gross negligence or willful misconduct of Landlord or
Landlord's administrative agent(s).

16.

INDEMNITY.

16.1

For the purposes of this Section:





13







--------------------------------------------------------------------------------

"Claim" includes any action, cause of action, demand, counterclaim, cross claim
or third party claim.  Claim includes every kind and nature of claim whatsoever,
known or unknown, fixed or contingent, whether in law or in equity.

"Liability or Cost" means any liabilities, losses, costs (including court
costs), reasonable attorney's fees, obligations, awards, judgments, fines,
penalties, damages, expenses, deficiencies or other reasonable charges whether
or not the indemnified party was advised of the possibility of such damages.

'Tenant Party" means Tenant, the Tenant's subtenants, or provided that such
person is acting within the scope of its authority or employment, anyone
directly or indirectly employed by any of them or anyone for whose acts any of
them may be liable.

"Landlord Party" means Landlord and its members, officers, directors, agents,
employees and Landlord's affiliates.

"Tenant Indemnified Losses" means the alleged Liability or Cost of a Landlord
Party attributable to bodily injury or loss of use or destruction of, injury or
damage to property and/or monetary loss arising out of (a) performance or
failure to perform under this Lease by a Tenant Party; (b) intentional
misconduct and/or (c) negligent acts or omissions of the any Tenant Party.

Subject to Section 18.6, below, Tenant hereby agrees, to the fullest extent
permitted by law, to indemnify defend and hold harmless each Landlord Party
against Tenant Indemnified Losses.

"Landlord Indemnified Losses" means the alleged Liability or Cost of Tenant
caused by Landlord's GN Liability.

Subject to Section 18.6 and Section 27.14; below, Landlord hereby agrees, to the
fullest extent permitted by law, to indemnify defend and hold harmless Tenant
against Landlord Indemnified Losses.

16.2

Tenant shall maintain throughout the Term a commercial general liability policy,
including protection against death, personal injury and properly damage, issued
by an insurance company qualified to do business in the state in which the
Premises are located, with a single limit of not less than $1,000,000.00.  Such
policy shall name Landlord, Building Manager, and Mortgagee as additional
insureds, be primary to any other similar insurance of such additional insureds,
and provide that it may not be cancelled or modified without at least 20 days'
prior notice to Landlord and Mortgagee.  The minimum limits of such insurance do
not limit the liability of Tenant hereunder.  Prior to occupancy of the
Premises, and prior to expiration of the then-current policy, Tenant shall
deliver certificates evidencing that insurance required under this Lease is in
effect.

17.

SURRENDER AND NOTICE.  Upon the expiration or other termination of this Lease,
Tenant shall immediately quit and surrender to Landlord the Premises broom
clean, in good order and condition, ordinary wear and tear and loss by fire or
other casualty excepted, and Tenant shall remove all of its movable furniture
and other effects, all telephone cable and related equipment in the Building
installed by Tenant, and such Alterations, as Landlord requires.  If Tenant
fails to timely vacate the Premises as required, Tenant is responsible to
Landlord for all resulting costs and damages of Landlord, including any amounts
paid to third parties who are delayed in occupying the Premises.

18.

INSURANCE. CASUALTY. AND RESTORATION OF PREMISES.




18.1

Landlord shall maintain property insurance coverage at least as broad as ISO
Special Form Coverage against risks of direct physical loss or damage (commonly
known as "all risk") for the full replacement cost of the Building Complex
(excluding tenants' personal property and equipment).

18.2

Tenant shall maintain throughout the Term insurance coverage at least as broad
as ISO Special Form Coverage against risks of direct physical loss or damage
(commonly known as "all risk") for the full replacement cost of Tenant's
property and betterments in the Premises, including tenant finish in excess of
the Initial Tenant Finish.

18.3

If the Building is damaged by fire or other casualty which renders the Premises
wholly untenantable and the damage is so extensive that an architect selected by
Landlord certifies in writing to Landlord and Tenant within 60 days of said
casualty that the Premises cannot, with the exercise of reasonable diligence, be
made fit for occupancy within 180 working days from the happening thereof, then,
at the option of Landlord or Tenant exercised in writing to the other within 30
days of such determination, this





14







--------------------------------------------------------------------------------

Lease shall terminate as of the occurrence of such damage.  In the event of
termination, Tenant shall pay Rent duly apportioned up to the time of such
casualty and forthwith surrender the Premises and all interest.  If Tenant fails
to do so, Landlord may reenter and take possession of the Premises and remove
Tenant.  If, however, the damage is such that the architect certifies that the
Premises can be made tenantable within such 180-day period or neither Landlord
or Tenant elects to terminate the Lease despite the extent of damage, then the
provisions below apply.

18.4

If the Premises are damaged by fire or other casualty that does not render it
wholly untenantable or require a repair period in excess of 180 days, Landlord
shall with reasonable promptness except as hereafter provided repair the
Premises to the extent of the Initial Tenant Finish.

18.5

If the Building is damaged (though the Premises may not be affected, or if
affected, can be repaired within 180 days) and within 60 days after the damage
Landlord decides not to reconstruct or rebuild the Building, then,
notwithstanding anything contained herein, upon notice to that effect from
Landlord within said 60 days, Tenant shall pay the Rent apportioned to such
date, this Lease shall terminate from the date of such notice, and both parties
discharged from further obligations except as otherwise expressly provided.

18.6

Landlord and Tenant waive all rights of recovery against the other and its
respective officers, partners, members, agents, representatives, and employees
for loss or damage to its real and personal property kept in the Building
Complex which is capable of being insured against under ISO Special Form
Coverage, or for loss of business revenue or extra expense arising out of or
related to the use and occupancy of the Premises.  Tenant also waives all such
rights of recovery against Building Manager.  Each party shall, upon obtaining
the property damage insurance required by this Lease, notify the insurance
carrier that the foregoing waiver is contained in this Lease and use reasonable
efforts to obtain an appropriate waiver of subrogation provision in the
policies.

18.7

Rent shall abate during any period of repair and restoration to the extent of
any recovery by Landlord under its loss of rent insurance related to the
Premises in the same proportion that the part of the Premises rendered
untenantable bears to the whole.

19.

CONDEMNATAION.  If the Premises or substantially all of it or any portion of the
Building Complex which renders the Premises untenantable is taken by right of
eminent domain, or by condemnation (which includes a conveyance in lieu of a
taking), this Lease, at the option of either Landlord or Tenant exercised by
notice to the other within 30 days after the taking, shall terminate and Rent
shall be apportioned as of the date of the taking.  Tenant shall forthwith
surrender the Premises and all interest in this Lease, and, if Tenant falls to
do so, Landlord may reenter and take possession of the Premises.  If less than
all the Premises is taken, Landlord shall promptly repair the Premises as nearly
as possible to its condition immediately prior to the taking, unless Landlord
elects not to rebuild under Section 18.5.  Landlord shall receive the entire
award or consideration for the taking.

20.

DEFAULT BY TENANT.

20.1

Each of the following events is an "Event of Default":

(1)

Any failure by Tenant to pay Rent on the due date unless such failure is cured
within 5 business days after notice by Landlord;

(2)

This Lease or Tenant's interest is transferred whether voluntarily or by
operation of law except as permitted in Article 14;

(3)

This Lease or any part of the Premises is taken by process of law and is not
released within 15 days after a levy;

(4)

Commencement by Tenant of a proceeding under any provision of federal or state
law relating to Insolvency, bankruptcy, or reorganization ("Bankruptcy
Proceeding");

(5)

Commencement of a Bankruptcy Proceeding against Tenant, unless dismissed within
60 days after commencement;

(6)

The insolvency of Tenant or execution by Tenant of an assignment for the benefit
of creditors; the convening by Tenant of a meeting of its creditors or any
significant class thereof for





15







--------------------------------------------------------------------------------

purposes of effecting a moratorium upon or extension or composition of its
debts; or the failure of Tenant generally to pay its debts as they mature, or
the occurrence of any of the foregoing with respect to any Guarantor, if any, of
Tenant's obligations;

(7)

The admission in writing by Tenant (or any general partner of Tenant if Tenant
is a partnership), that it is unable to pay its debts as they mature or it is
generally not paying its debts as they mature;

(8)

Tenant fails to take possession of the Premises on the Commencement Date, unless
such failure (including, but not limited to the failure to pay Rent, including
ail applicable Late Fees, interest and penalties) is cured within 90 days after
notice from Landlord;

(9)

Tenant fails to perform any of its other obligations and non-performance
continues for 30 days after notice by landlord or, if such performance cannot be
reasonably had within such 30-day period, Tenant does not in good faith commence
performance within such 30-day period and diligently proceed to completion;
provided, however, Tenant's right to cure shall not exceed the period provided
by Applicable Law;

(10)

Any event which is expressly defined as or deemed an Event of Default under this
Lease.

20.2

Remedies of Landlord.  If an Event of Default occurs, Landlord may then or at
any time thereafter, either:

(1)

Without further notice except as required by Applicable Laws, reenter and
repossess the Premises or any part and expel Tenant and those claiming through
or under Tenant and remove the effects of both without being deemed guilty of
any manner of trespass and without prejudice to any remedies for arrears of Rent
or preceding breach of this Lease.  Should Landlord reenter or take possession
pursuant to legal proceedings or any notice provided for by Applicable Law,
Landlord may, from time to time, without terminating this Lease, relet the
Premises or any part, either alone or in conjunction with other portions of the
Building Complex, in Landlord's or Tenant's name but for the account of Tenant,
for such periods (which may be greater or less than the period which would
otherwise have constituted the balance of the Term) and on such conditions and
upon such other terms (which may include concessions of free rent and alteration
and repair of the Premises) as Landlord, in its sole discretion, determines and
Landlord may collect the rents therefore.  Landlord is not in any way
responsible or liable for failure to relet the Premises, or any part thereof, or
for any failure to collect any rent due upon such reletting.  If there is other
unleased space in the Building, Landlord may lease such other space without
prejudice to its remedies against Tenant.  No such reentry or repossession or
notice from Landlord shall be construed as an election by Landlord to terminate
this Lease unless specific notice of such intention is given Tenant.  Acts of
maintenance or preservation or efforts to relet the Premises or the appointment
of a receiver upon initiative of Landlord to protect Landlord's interest under
this Lease shall not constitute a termination of Tenant's contractual liability
under this Lease unless written release of liability is given by Landlord to
Tenant.  Landlord reserves the right following any reentry and/or reletting to
exercise its right to terminate this Lease by giving Tenant notice, in which
event this Lease will terminate as specified in the notice,

(2)

If Landlord takes possession of the Premises without terminating this Lease,
Tenant shall pay Landlord (i) the Rent which would be payable if repossession
had not occurred, less (ii) the net proceeds, if any, of any reletting of the
Premises after deducting all of Landlord's expenses incurred in connection with
such reletting, including all repossession costs, brokerage commissions,
attorneys' fees, expenses of employees, alteration, and repair costs
(collectively "Reletting Expenses"),  If, in connection with any reletting, the
new lease term extends beyond the Term or the premises covered thereby including
other premises not part of the Premises, a fair apportionment of the rent
received from such reletting and the Reletting Expenses will be made in
determining the net proceeds received from the reletting.  In determining such
net proceeds, rent concessions will also be apportioned over the term of the new
lease.  Tenant shall pay such amounts to Landlord monthly on the days on which
the Rent would have been payable if possession had not been retaken, and
Landlord is entitled to receive the same from Tenant on each such day, or

(3)

Give Tenant notice of termination of this Lease on the date specified and, on
such date, Tenant's right to possession of the Premises shall cease and the
Lease will terminate except as





16







--------------------------------------------------------------------------------

to Tenant's liability as hereafter provided as if the expiration of the term
fixed in such notice were the end of the Term.  If this Lease terminates
pursuant to this Section, Tenant remains liable to Landlord for damages in an
amount equal to the Rent which would have been owing by Tenant for the balance
of the Term had this Lease not terminated, less the net proceeds, if any, of
reletting of the Premises by Landlord subsequent to termination after deducting
Reletting Expenses.  Landlord may collect such damages from Tenant monthly on
the days on which the Rent would have been payable if this Lease had not
terminated and Landlord shall be entitled to receive the same from Tenant on
each such day.  Alternatively, if this Lease is terminated, Landlord at its
option may recover forthwith against Tenant as damages for loss of the bargain
and not as a penalty an amount equal to the worth at the time of termination of
the excess, if any, of the Rent reserved in this Lease for the balance of the
Term over the then Reasonable Rental Value of the Premises for the same period
plus all Reletting Expenses.  "Reasonable Rental Value" is the amount of rent
Landlord can obtain for the remaining balance of the Term.




20.3

Cumulative Remedies.  Suits to recover Rent and damages may be brought by
Landlord, from time to time, and nothing herein requires Landlord to await the
date the Term would expire had there been no Event of Default or termination, as
the case may be.  Each right and remedy provided for in this Lease is cumulative
and non-exclusive and in addition to every other right or remedy now or
hereafter existing at law or equity, including suits for injunctive relief and
specific performance.  The exercise or beginning of the exercise by Landlord of
one or more rights or remedies shall not preclude the simultaneous or later
exercise by Landlord of other rights or remedies.  All costs incurred by
Landlord to collect any Rent and damages or to enforce this Lease are also
recoverable from Tenant.  If any suit is brought because of an alleged breach of
this Lease, the prevailing party is also entitled to recover from the other
party all reasonable attorneys' fees and costs incurred in connection therewith.

20.4

No Waiver.  No failure by Landlord to insist upon strict performance of any
provision or to exercise any right or remedy upon a breach thereof, and no
acceptance of full or partial Rent during the continuance of any breach
constitutes a waiver of any such breach or such provision, except by written
instrument executed by Landlord.  No waiver shall affect or alter this Lease but
each provision hereof continues in effect with respect to any other then
existing or subsequent breach thereof.

20.5

Bankruptcy.  Nothing contained in this Lease limits Landlord's right to obtain
as liquidated damages in any bankruptcy or similar proceeding the maximum amount
allowed by law at the time such damages are to be proven, whether such amount is
greater, equal to, or less than the amounts recoverable, either as damages or
Rent, referred to in any of the preceding provisions of this Section.
 Notwithstanding anything in this Section to the contrary, any proceeding
described in Section 20.1(5), (6), (7) and (8) is an Event of Default only when
such proceeding is brought by or against the then holder of the leasehold estate
under this Lease.

20.5

Late Payment Charge.  Any Rent not paid within 5 days after the due date shall
thereafter bear interest at 5 percentage points above the Prime Rate or the
highest rate permitted by law, whichever is lower, until paid.  Further, if such
Rent is not paid within 5 days after notice, Tenant agrees Landlord will incur
additional administrative expenses, the amount of which will be difficult to
determine; Tenant therefore shall also pay Landlord a late charge for each late
payment of 5% of such payment.  Any amounts paid by Landlord to cure a default
of Tenant which Landlord has the right but not the obligation to do, shall, if
not repaid by Tenant within 5 days of demand by Landlord, thereafter bear
interest at 5 percentage points above the Prime Rate until paid.  "Prime Rate"
means that rate announced by Wells Fargo Bank, N.A. as its prime rate on the
date closest to the date interest commences.

20.6

Waiver of Jury Trial.  Tenant and Landlord waive any right to a trial by jury in
suits arising out of or concerning the provisions of this Lease.

21.

DEFAULT BY LANDLORD.  In the event of any alleged default on the part of
Landlord, Tenant shall give notice to Landlord and afford Landlord a reasonable
opportunity to cure such default.  Such notice shall be ineffective unless a
copy is simultaneously also delivered in the manner required in this Lease to
any holder of a mortgage and/or deed of trust affecting all or any portion of
the Building Complex (collectively, "Mortgagee"), provided that prior to such
notice Tenant has been notified (by way of notice of Assignment of Rents and
Leases, or otherwise), of the address of a Mortgagee.  If Landlord fails to cure
such default within the time provided, then Mortgagee shall have an additional
30 days following a second notice from Tenant or, if such default cannot be
cured within that time, such additional time as may be necessary provided within
such 30 days, Mortgagee commences and diligently pursues a cure (including
commencement of foreclosure proceedings if necessary to effect such cure).
 Tenant's sole remedy will be





17







--------------------------------------------------------------------------------

equitable relief or actual damages but in no event is Landlord or any Mortgagee
responsible for consequential damages or lost profit incurred by Tenant as a
result of any default by Landlord.  If a Mortgagee, or transferee under such
Mortgage (hereafter defined), succeeds to Landlord's interest as a result of
foreclosure or otherwise, such party shall not be: (i) liable for any default,
nor subject to any setoff or defenses that Tenant may have against Landlord;
(ii) bound by any amendment (including an agreement for early termination)
without its consent made at any time after notice to Tenant that such Mortgage
requires such consent; and (iii) bound by payment of Rent in advance for more
than 30 days.  Tenant agrees to pay Rent (and will receive credit under this
Lease) as directed in any Mortgagee's notice of Landlord's default under the
Mortgage reciting that Mortgagee is entitled to collect Rent.

22.

SUBORDINATION AND ATTORNMENT.

22.1

This Lease at Landlord's option will be subordinate to any mortgage, deed of
trust and related documents now or hereafter placed upon the Building Complex
(including all advances made thereunder), and to all amendments, renewals,
replacements, or restatements thereof (collectively, "Mortgage").  Tenant agrees
that no documentation other than this Lease is required to evidence such
subordination.

22.2

If any Mortgagee elects to have this Lease superior to the lien of its Mortgage
and gives notice to Tenant, this Lease will be deemed prior to such Mortgage
whether this Lease is dated prior or subsequent to the date of such Mortgage or
the date of recording thereof.

22.3

In confirmation of subordination or superior position, as the case may be,
Tenant will execute such documents as may be required by Mortgagee and if it
fails to do so within 10 days after demand, Tenant hereby irrevocably appoints
Landlord as Tenant's attorney-in-fact and in Tenant's name, place, and stead, to
do so.

22.4

Tenant hereby attorns to all successor owners of the Building, whether such
ownership is acquired by sale, foreclosure of a Mortgage, or otherwise.

23.

REMOVAL OF TENANT’S PROPERTY.  All movable personal property of Tenant,
including but not limited to Tenant Furniture (collectively "Tenant Property")
not removed from the Premises upon vacation, abandonment, or termination of this
Lease shall be conclusively deemed abandoned and may be sold, or otherwise
disposed of by Landlord without notice to Tenant and without obligation to
account; Tenant shall pay Landlord's reasonable expenses in connection with such
disposition.  Notwithstanding the foregoing, if the Lease is terminated by
Landlord prior to the Expiration Date or expiration of the Renewal Period, for
other than an Event of Default that is not timely cured, Tenant shall have at
least forty-eight (48) hours within which to remove the Tenant Property (the
"Removal Period"), and to restore the Premises pursuant to the provisions of
Article 17, above.  During the Removal Period, (a) the Tenant Property shall not
be deemed abandoned; and (b) Landlord shall provide Tenant reasonable access to
the Premises for the purpose of removing the Tenant Property, pursuant to the
terms of this Article 23.

24.

HOLDINGOVER:  TENANCY MONTH-TO-MONTH.  If, after the expiration or termination
of this Lease, Tenant remains in possession of the Premises without a written
agreement as to such holding over and continues to pay rent and Landlord accepts
such rent, such possession is a tenancy from month-to-month, subject to all
provisions hereof but at a monthly rent equivalent to 125% of the monthly Rent
paid by Tenant immediately prior to such expiration or termination.  Rent shall
continue to be payable in advance on the first day of each calendar month.  Such
tenancy may be terminated by either party upon 10 days' notice prior to the end
of any monthly period.  Nothing contained herein obligates Landlord to accept
rent tendered after the expiration of the Term or relieves Tenant of its
liability under Article 17.

25.

PAYMENTS AFTER TERMINATION.  No payments by Tenant after expiration or
termination of this Lease or after any notice (other than a demand for payment
of money) by Landlord to Tenant reinstates, continues, extends the Term, or
affects any notice given to Tenant prior to such payments.  After notice,
commencement of a suit, or final judgment granting Landlord possession of the
Premises, Landlord may collect any amounts due or otherwise exercise Landlord's
remedies without waiving any notice or affecting any suitor, judgment.

26.

STATEMENT OF PERFORMANCE.  Tenant agrees at any time (but in no event more than
three (3) times in any twelve (12) consecutive month period) upon not less than
10 business days' notice to execute and deliver to Landlord a written statement
certifying that this Lease is unmodified and in full force and effect (or, if
there have been modifications, that the same is in full force and effect as
modified stating the modifications); that there have been no defaults by
Landlord or Tenant and no event which with the





18







--------------------------------------------------------------------------------

giving of notice or passage of time, or both, would constitute such a default
(or, if there have been defaults, setting forth the nature thereof); the date to
which Rent has been paid in advance and such other information as Landlord
requests.  Such statement may be relied upon by a prospective purchaser of
Landlord's interest or Mortgagee.  Tenant's failure to timely deliver such
statement is conclusive upon Tenant that; (i) this Lease is in full force and
effect without modification except as may be represented by Landlord; (ii) there
are no uncured defaults in Landlord's performance; and (iii) not more than 1
month's Rent has been paid in advance.  Upon request, Tenant will furnish
Landlord an appropriate resolution confirming that the party signing the
statement is authorized to do so.

27.

MISCELLANEOUS.

27.1

Transfer by Landlord.  The term "Landlord" means so far as obligations of
Landlord are concerned, only the owner of the Building at the time in question
and, if any transfer of the title occurs, Landlord herein named (and in the case
of any subsequent transfers, the then grantor) is automatically released from
and after the date of such transfer of all liability as respects performance of
any obligations of Landlord thereafter to be performed.  Any funds in Landlord's
possession at the time of transfer in which Tenant has an interest will be
turned over to the grantee and any amount then due Tenant under this Lease will
be paid to Tenant.

27.2

No Merger.  The termination or mutual cancellation of this Lease will not work a
merger, and such termination or cancellation will at the option of Landlord
either terminate all subleases or operate as an automatic assignment to Landlord
of such subleases.

27.3

Common Area Use.  Landlord may use any of the Common Areas for the purposes of
completing or making repairs or alterations in any portion of the Building
Complex.  In connection therewith, Landlord shall use commercially reasonable
efforts to not materially adversely affect Tenant's access to, or use of the
Premises.

27.4

Independent Covenants.  This Lease is to be construed as though the covenants
between Landlord and Tenant are independent and not dependent and Tenant is not
entitled to any setoff of the Rent against Landlord if Landlord fails to perform
its obligations; provided, however, the foregoing does not impair Tenant's right
to commence a separate suit against Landlord for any defeat by Landlord so long
as Tenant complies with Article 21.

27.5

Validity of Provisions.  If any provision is invalid under present or future
laws, then it is agreed that the remainder of this Lease is not affected and
that in lieu of each provision that is invalid, there will be added as part of
this Lease a provision as similar to such invalid provision as may be possible
and is valid and enforceable.

27.6

Captions.  The caption of each Article is added for convenience only and has no
effect in the construction of any provision of this Lease.

27.7

Construction.  The parties waive any rule of construction that ambiguities are
to be resolved against the drafting party.  Any words following the words
"include," "including," "such as," "for example," or similar words or phrases
shall be illustrative only and are not intended to be exclusive, whether or not
language of non-limitation is used.

27.8

Applicability.  Except as otherwise provided, the provisions of this Lease are
applicable to and binding upon Landlord's and Tenant's respective heirs,
successors and assigns.  Such provisions are also considered to be covenants
running with the land to the fullest extent permitted by law.

27.9

Authority.  Tenant and the party executing this Lease on behalf of Tenant
represent to Landlord that such party is authorized to do so by requisite action
of Tenant and agree, upon request, to deliver Landlord a resolution, similar
document, or opinion of counsel to that effect.

27.10

Severability. If there is more than one party which is the Tenant, the
obligations imposed upon Tenant are joint and several.

27.11

Acceptance of Keys, Rent of Surrender.  No act of Landlord or its
representatives during the Term, including any agreement to accept a surrender
of the Premises or amend this Lease, is binding on Landlord unless such act is
by a partner, member or officer of Landlord, as the case may be, or other party
designated in writing by Landlord as authorized to act.  The delivery of keys to
Landlord or its





19







--------------------------------------------------------------------------------

representatives will not operate as a termination of this Lease or a surrender
of the Premises.  No payment by Tenant of a lesser amount than the entire Rent
owing is other than on account of such Rent nor is any endorsement or statement
on any check or letter accompanying payment an accord and satisfaction.
 Landlord may accept payment without prejudice to Landlord's right to recover
the balance or pursue any other remedy available to Landlord

27.12

Building Name and Size.  Landlord may as it relates to the Building and Building
Complex:  change the name, increase the size by adding additional real property,
construct other buildings or improvements, change the location and/or character,
or make alterations or additions.  If additional buildings are constructed or
the size is increased, Landlord and Tenant shall execute an amendment which
incorporates any necessary modifications to Tenant's Pro Rata Share.  Tenant may
not use the Building's name for any purpose other than as part of its business
address.

27.13

Diminution of View.  Tenant agrees that no diminution of light, air, or view
from the Building entitles Tenant to any reduction of Rent under this Lease,
results in any liability of Landlord, or in any way affects Tenant's
obligations.

27.14

Limitation of Liability.  Notwithstanding anything to the contrary contained in
this Lease, Landlord's liability is limited to Landlord's interest in the
Building and Landlord shall never be personally liable for recovery of any
judgment.

27.15

Non-Reliance.  Tenant confirms it has not relied on any statements,
representations, or warranties by Landlord or its representatives except as set
forth herein.

27.16

Written Modification.  No amendment or modification of this Lease is valid or
binding unless in writing and executed by the parties.

27.17

Lender’s Requirements.  Tenant will make such modifications to this Lease as may
hereafter be required to conform to any lender's requirements, so long as such
modifications do not increase Tenant's obligations or materially alter its
rights.

27.18

Effectiveness.  Submission of this instrument for examination or signature by
Tenant does not constitute a reservation of or option to lease and it is not
effective unless and until execution and delivery by both Landlord and Tenant.

27.19

Survival.  This Lease, notwithstanding expiration or termination, continues in
effect as to any provisions requiring observance or performance subsequent to
termination or expiration.

27.20

Time of Essence.  Time is of the essence herein.

27.21

Rules and Regulations.  If roles and regulations are attached hereto, they are a
part of this Lease and Tenant agrees that Tenant and Tenant's Agents shall at
all times abide by such rules and regulations.

27.22

Recording.  Tenant will not record this Lease.  Recording of the Lease by or on
behalf of Tenant is an Event of Default.

28.

AUTHORITIES FOR ACTION AND NOTICE.

28.1

Unless otherwise provided, Landlord may act through Landlord's Building Manager
or other designated representatives from time to time.

28.2

All notices or other communications required or desired to be given to Landlord
must be in writing and shall be deemed received when delivered personally to any
officer, partner, or member of Landlord (depending upon the nature of Landlord)
or the manager of the Building (the "Building Manager") whose office is in the
Building, or when deposited in the United States mail, postage prepaid,
certified or registered, return receipt requested, addressed as set forth in
Section 1.10.  All notices or communications required or desired to be given to
Tenant shall be in writing and deemed duly served when delivered personally to
any officer, employee, partner, or member of Tenant (depending upon the nature
of Tenant), individually if a sole proprietorship, or manager of Tenant whose
office is in the Building, or when deposited in the United States mail, postage
prepaid, certified or registered, return receipt requested, addressed to the
appropriate address set forth in Section 1.13.  Either party may designate in
writing served as above provided





20







--------------------------------------------------------------------------------

a different address to which notice is to be mailed.  The foregoing does not
prohibit notice from being given as provided in the rules of civil procedure, as
amended from time to time, for the state in which the Real Property is located.

29.

PARKING.  Landlord will make available within the Building parking facilities
the number and type of parking spaces set forth in Section 1.9.  Spaces
designated as covered spaces shall be located in the parking garage and shall be
on a reserved basis at the current rate being charged for covered spaces from
time to time (the "Parking Rate").  Tenant shall pay the Parking Rate for each
covered space monthly. The initial Parking Rate for the covered spaces is $90.00
per month per space.  All parking spaces, other than the covered spaces
designated for Tenant's use, shall be in and out, unassigned parking spaces in
the surface parking area without additional charge to Tenant.  Notwithstanding
the above, the right granted to Tenant to use such spaces is a license only and
Landlord's inability to make such spaces available at any time for reasons
beyond Landlord's reasonable control is not a material breach by Landlord of its
obligations hereunder and Tenant has no rights to use the parking garage except
as provided in this Article.  The abatement of Tenant's obligation to pay for
unavailable spaces during any period of unavailability constitutes Tenant's sole
remedy.  If Tenant fails to timely pay a parking bill, Tenant forfeits its
rights to all parking spaces.  All vehicles parked in the parking garage and the
personal property therein shall be at the sole risk of Tenant, Tenant's Agents
and the users of such spaces and Landlord shall have no liability for loss or
damage thereto for whatever cause.

30.

FORCE MAJEURE EVENT.  Any obligation of the Landlord hereunder, which is delayed
or not performed due to acts of God, strike, riot, war, weather, terrorism,
failure to obtain labor and materials at a reasonable cost, or any other reason
beyond the control of the Landlord is to be performed (each a "Force Majeure
Event," and collectively "Force Majeure Events"), shall not constitute a default
by Landlord and shall be performed within a reasonable time after the end of
such cause for delay or nonperformance.

31.

TENANT IMPROVEMENTS AND USE OF LANDLORD'S FURNITURE




31.1

The existing wall coverings in the Premises and tile floors in the kitchen and
work rooms shall remain in the Premises in their "as is" condition and state of
repair.

31.2

Landlord shall use commercially reasonable efforts to cause the following
improvements as set forth below to the Premises no later than December 1, 2007,
subject to delays, if any, due to Force Majeure Events (the "Commencement
Date"):

(1)

Removal of the partial wall separating the "open" area from the rest of the
Premises, and the doorway in the corridor behind the reception desk; and patch
the resulting damage to those portions of the walls, to which the removed wall
was attached all per the depiction set forth, on Exhibit E,

(2)

Repainting of existing walls with Building "standard" paint,

(3)

Installation of eleven (11) Compel Insignia New Wood Office Suite with U-shaped
office desk, bridge and credenza and 1 Compel Insignia desk and bridge
(collectively the "New Furniture").  As more specifically set forth below, the
New Furniture shall be and remain the personal property of the Landlord, and

(4)

Installation of Designweave P.O.P. Collection carpeting in the Premises, and

(5)

Installation of twenty four (24) 6'x8' Herman Miller AO2 workstations and voice
and data cabling (collectively the "Workstations").

31.3

Provided that no uncured Event of Default has occurred during the Initial Term,
the Tenant shall have the right to use the following which is and shall remain,
at all times, including but not limited to during the Initial Term, and at all
times thereafter, the personal property of Landlord.

(1)

The New Furniture,

(2)

The Workstations,

(3)

36 Cue desk chairs (the "Chairs"), and

(4)

Chairs and conference table located in the conference room within the Premises
(the Conference Room Furniture")





21







--------------------------------------------------------------------------------

The Workstations, the Chairs, the Conference Room Furniture and the New
Furniture shall be termed collectively the "Landlord's Furniture".  Landlord, at
its sole option may make substitutions in the Landlord's Furniture with
substantially similar items, as determined by Landlord in its reason able
judgment.

32.

INTENTIONALLY DELETED.

33.

BROKERAGE.  Tenant represents it has not employed any broker with respect to
this Lease and has no knowledge of any broker's involvement in this transaction
except those listed in Sections 1.15 and 1.16 (collectively, the "Brokers").
 Tenant shall indemnify Landlord against any expense incurred by Landlord as a
result of any claim for commissions or fees by any other broker, finder, or
agent, whether or not meritorious, employed by Tenant or claiming by, through,
or under Tenant, other than the Brokers.  Tenant acknowledges Landlord is not
liable for any representations by the Brokers regarding the Premises, Building,
Building Complex, or this Lease.

34.

COUNTERPARTS.  This Lease may be executed in two or more counterparts, each of
which shall be deemed an original, but all of which together shall constitute
one and the same instrument.  Any one or more counterpart signature pages may be
removed from one counterpart of the Lease and annexed to another counterpart of
the Lease to form a completely executed original instrument without impairing
the legal effect of the signature thereon.

35.

ADDENDUM/EXHIBITS.  Any Addenda and/or Exhibits referred to herein and attached
hereto are incorporated herein by reference.

36.

RENEWAL OPTION.  Provided that no Event of Default then exists, Tenant shall
have one (1) option to renew this Lease (the "Renewal Option") for an additional
period of five (5) years (the "Renewal Period"), upon written notice to Landlord
provided no later than nine (9) months prior to the end of the Initial Term (the
"Renewal Notice").  The terms for the Renewal Period shall be the same as set
forth in this Lease, except that Rent shall be at the then current market rate,
but in no event less than the Rent payable for the last year of the Initial
Term.  If Tenant fails to timely provide a Renewal Notice, Tenant shall be
deemed to have waived all rights to the Renewal Option and the Lease shall
expire at the end of the Initial Term,

IN WITNESS WHEREOF, the parties have executed this Lease as of the day and year
first above written and it is effective upon delivery of a fully-executed copy
to Tenant.




MDA HOLDINGS ,INC.

 

CRESTLINE OFFICE CENTER ASSOCIATES LLC,

A Georgia corporation

 

a Colorado limited liability company

 

 

 

By:

/s/ James E. Ginter

 

By:

/s/ F. William Schmergel

 

 

 

Title: President

 

Title: Member

 

 

 

Print Name: James E. Ginter

 

"LANDLORD"

 

 

 

ATTEST:

 

 

 

 

 

By: /s/ Aida Rivinius

 

 

 

 

 

Print Name: Aida Rivinius

 

 

 

 

 

Print Title: Executive Assistant

 

 

 

 

 

"TENANT"

 

 








22





